     Case 2:14-cv-02234-KJM-DMC Document 508 Filed 11/17/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                          No. 2:14-CV-2234-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action
20   alleging intellectual property and antitrust claims. The following motions/requests are set for
21   hearing before the undersigned: (1) Defendant’s renewed request to seal documents in support of
22   its motion for summary judgment, ECF No. 501, set for hearing in Redding, California, on
23   November 18, 2020, at 10:00 a.m.; and (2) Plaintiffs’ motion for leave to file an opposition to
24   Defendants’ motions for summary judgment, ECF No. 506, set for hearing in Redding,
25   California, on December 9, 2020, at 10:00 a.m.
26   ///
27   ///
28   ///
                                                       1
     Case 2:14-cv-02234-KJM-DMC Document 508 Filed 11/17/20 Page 2 of 3


 1                  The Court finds it appropriate to vacate the hearings on both matters subject to

 2   resolution by the District Judge.

 3                  Request to Seal Documents – On July 1, 2020, following the Court’s order

 4   granting Plaintiffs’ former counsel leave to withdraw and staying proceeding, the District Judge

 5   issued a minute order declining to rule on Defendant’s initial request to seal documents. See ECF

 6   No. 487. The minute order further provided that Defendant may renew its request “upon the

 7   rescheduling of its Motion for Summary Judgment once the stay has been lifted.” Id. On August

 8   4, 2020, the District Judge issued a minute order continuing the hearings on Defendants’ pending

 9   motions for summary judgment to September 25, 2020, in Sacramento, California, before the

10   District Judge. See ECF No. 491. On September 23, 2020, the District Judge issued a minute

11   order further continuing the hearing on Defendants’ motions for summary judgment to October

12   16, 2020. See ECF No. 495. On October 6, 2020, following expiration of the stay of proceedings

13   and upon Plaintiffs’ failure to obtain replacement counsel, the District Judge issued a minute

14   order referring all pending motions to the undersigned pursuant to Eastern District of California

15   Local Rule 302(c)(21). See ECF No. 499. On October 14, 2020, new counsel filed a notice of

16   appearance on behalf of Plaintiffs, see ECF No. 503, and on November 13, 2020, the District

17   Judge issued a minute order withdrawing the Local Rule 302(c)(21) referral, see ECF No. 507.

18   Given withdrawal of the Local Rule 302(c)(21) referral, and the District Judge’s July 1, 2020,

19   minute order addressing Defendant’s initial request to seal documents, the Court determines that

20   matter is appropriately addressed by the District Judge and, accordingly, the November 18, 2020,
21   hearing before the undersigned in Redding, California, will be vacated subject to further

22   instruction from the District Judge.

23                  Motion for Leave to File Opposition – Plaintiffs, through newly retained counsel,

24   seek an order setting a briefing schedule on Defendants’ pending motions for summary judgment.

25   The District Judge’s November 13, 2020, minute order provides that the parties shall meet and

26   confer and submit within 14 days a proposed schedule for briefing and hearing Defendants’
27   motions. See ECF No. 507. In light of this minute order, the Court determines Plaintiffs’ motion

28   for a briefing schedule is also more appropriately addressed by the District Judge in the context of
                                                       2
     Case 2:14-cv-02234-KJM-DMC Document 508 Filed 11/17/20 Page 3 of 3


 1   the parties’ forthcoming submission. Therefore, the December 9, 2020, hearing before the

 2   undersigned in Redding, California, will also be vacated subject to further instruction from the

 3   District Judge.

 4                     Accordingly, IT IS HEREBY ORDERED that:

 5                     1.    The hearing on Defendant’s request to seal documents, set for November

 6   18, 2020, at 10:00 a.m., before the undersigned in Redding, California, is vacated; and

 7                     2.    The hearing on Plaintiffs’ motion for a briefing schedule, set for December

 8   9, 2020, at 10:00 a.m., before the undersigned in Redding, California, is vacated.

 9

10

11   Dated: November 17, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
